Title: To John Adams from George Claghorn, 2 June 1798
From: Claghorn, George,Gibbs, Caleb
To: Adams, John



Boston June 2d 1798—

We the subscribers being the superintendant Constructer and Clerk of the Navy Yard, during the building of the Frigate Constitution feel ourselves Constrained by the Principles of Justice to say That Genl. Henry Jackson the Naval Agent has on all Occasions from the Commencement of building the Frigate manifested unremitting Zeal and exertion by Personal attention to obtain in the most expeditious manner, all the materials and labour for the Construction and equipment of the Frigate And that no delay has been Occasioned for Want of any Articles which was possible for him to Procure. That rigid Œcconomy, and integrity, and prompt payment have been Observed by him in every instance within our knowledge. That his influence has been always exerted to Accelerate the business and to Promote harmony in all the respective branches.
That therefore we Conceive no Person could have executed the trust reposed in him with more honor to himself or more benefit to the Public.

Sam NicholsonSuperintendantGeorge ClaghornConstructorCaleb GibbsClerk of the Yard